320 So.2d 27 (1975)
Mary Alice MARKGRAF, Appellant,
v.
Wolfgang Herbert Albert MARKGRAF, Appellee.
No. 74-793.
District Court of Appeal of Florida, Second District.
October 3, 1975.
Rehearing Denied October 30, 1975.
Anthony S. Battaglia and Michael L. Hastings of Parker, Battaglia, Parker, Ross & Stolba, St. Petersburg, for appellant.
J.A. McClure, Jr., of McClure & Turville, St. Petersburg, for appellee.
PER CURIAM.
In this marriage dissolution proceeding appellant-wife appeals from that portion of the final judgment awarding her only rehabilitative alimony. We affirm.
A careful reading of the entire record herein persuades us that the court did not abuse its discretion in failing to award the wife permanent alimony. True it is, that because of the wife's age and certain physical disabilities, there is some indication that she may be incapable of that degree of rehabilitation within the prescribed period sufficient to enable her to maintain the standard of living to which she had become *28 accustomed and to which she may be entitled.[1] If this fear materializes, however, she would still not be precluded from timely seeking within that rehabilitative period a modification of the decree relating to alimony as may be appropriate. We so held in the parallel case of Lee v. Lee.[2]
In view whereof, the judgment appealed from should be, and the same hereby is, affirmed.
McNULTY, C.J., and HOBSON and SCHEB, JJ., concur.
NOTES
[1]  See, Lash v. Lash (Fla.App.2d, 1975), 307 So.2d 241.
[2]  (Fla.App.2d, 1975), 309 So.2d 26.